  Case 1:15-cv-00074-RJJ-SJB ECF No. 30 filed 09/15/20 PageID.667 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION



MATTHEW L. JOHNSON,

                                                        Hon. Robert J. Jonker
                                                        Case No. 1:15-cv-74

COMMISSIONER OF
SOCIAL SECURITY,

              Defendant.
_________________________________/

                            REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiff’s Motion for Attorney Fees Pursuant to 42 U.S.C.

§ 406(b). (ECF No. 25.) Plaintiff’s counsel seeks $15,600.00 in fees, as detailed in his motion.

Defendant has responded, stating that he does not object to counsel’s request, so long as he is

ordered to reimburse Plaintiff the Equal Access to Justice Act (EAJA) fee that the Court previously

awarded. (ECF No. 27.) Pursuant to 28 U.S.C. § 636(b)(1)(B), I recommend that the motion be

GRANTED.

       On January 13, 2016, the Court remanded this matter to the Commissioner for further

administrative proceedings. (ECF Nos. 21, 22.) On February 24, 2016, the Court awarded Plaintiff

$5,136.25 in EAJA fees. (ECF No. 24.) Plaintiff was subsequently awarded disability benefits,

including past-due benefits of $176,925.60, twenty-five percent of which, $44,231.25, was withheld

to pay counsel. (ECF No. 25-1 at PageID.649.) Counsel submits the present motion seeking an

award pursuant to the contingent fee arrangement into which he and Plaintiff entered. (Id. at

PageID.652.) According to this agreement, Plaintiff agreed to pay counsel a fee not greater than

twenty-five percent of any past-due benefits he ultimately received. (Id.)
    Case 1:15-cv-00074-RJJ-SJB ECF No. 30 filed 09/15/20 PageID.668 Page 2 of 3




       The Social Security Act provides that “whenever a court renders a judgment favorable to a

claimant. . . who was represented before the court by an attorney, the court may determine and

allow as part of its judgment a reasonable fee for such representation, not in excess of 25 percent

of the total of the past-due benefits to which the claimant is entitled by reason of such judgment.”

42 U.S.C. § 406(b)(1)(A). There exists “a rebuttable presumption of reasonableness to contingency-

fee arrangements that comply with § 406(b)’s 25-percent cap.” Lasley v. Comm’r of Soc. Sec., 771

F.3d 308, 309 (6th Cir. 2014). Nevertheless, counsel is not automatically entitled to 25 percent of

his client’s past-due benefits. Instead, the Court has an independent obligation to assess the

reasonableness of a request for attorney fees. See Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002)

(“§ 406(b) calls for court review of [contingent-fee agreements] as an independent check, to assure

that they yield reasonable results in particular cases”). The burden to establish that a fee request is

reasonable rests with counsel. Id.

       Counsel is seeking $15,600.00 for work performed in this Court. Counsel asserts that he is

also seeking $10,000.00 in fees for work performed before the Commissioner.1 These two amounts

combined equal less than twenty-five percent of Plaintiff’s past-due benefits. While the requested

award equates to a significant hourly rate ($500), counsel should not be punished for obtaining

exemplary results in an efficient manner. See, e.g., Kazanjian v. Astrue, No. 09 civ. 3678(BMC),

2011 WL 2847439 at *2 (E.D.N.Y. July 15, 2011) (where counsel requested more than $48,000 in

Section 406(b) fees for less than 20 hours work, the court observed that counsel “should not,

however, be penalized for being efficient, which is exactly what I would be doing if I cut his



1
  The Court offers no opinion as to any fee request counsel may advance in another forum, as this
Court can only resolve fee requests concerning work performed in this Court. See 42 U.S.C. §
406(a)-(b); Van Horn v. Comm’r of Soc. Sec., 2014 WL 4063871 at *2 (W.D. Mich. Aug. 18, 2014)
(stating that “[t]his court cannot award plaintiff’s attorney anything under section 406 for the work
he performed at the administrative level”).
                                                    2
  Case 1:15-cv-00074-RJJ-SJB ECF No. 30 filed 09/15/20 PageID.669 Page 3 of 3




requested fee”). The Court must also take into consideration the general risk associated with

contingent fee cases. See, e.g., Ballatore v. Comm’r of Soc. Sec., No. 11-15335, 2015 WL 5830836

at *5 (E.D. Mich. Aug. 5, 2015) (one consideration in the windfall analysis is whether counsel

obtained a large award with minimal risk). Considering all the relevant circumstances, the Court

finds counsel’s request to be reasonable.

       While counsel is entitled to receive a portion of Plaintiff’s past-due benefits, an award

pursuant to Section 406(b) must account for any amount previously paid to counsel pursuant to the

EAJA. See Gisbrecht, 535 U.S. at 795-96 (observing that where counsel receives a fee award

pursuant to both the EAJA and 42 U.S.C. § 406(b), he must “[r]efund to the claimant the amount

of the smaller fee”). The Court previously awarded Plaintiff $5,136.25 in EAJA fees. (ECF No.

24.) Counsel acknowledges that this amount must now be refunded to Plaintiff. (ECF No. 25 at

PageID.642.)

       Therefore, I recommend that Plaintiff’s Motion for Attorney Fees Pursuant to 42 U.S.C.

§ 406(b) (ECF No. 25) be GRANTED and that counsel be ordered to refund to Plaintiff

$5,136.25 for previously awarded EAJA fees.

                                            NOTICE

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


Dated: September 15, 2020                                   /s/ Sally J. Berens
                                                           SALLY J. BERENS
                                                           U.S. Magistrate Judge



                                               3
